                  Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 1 of 34 Page ID #:872




                        1   JOHN S. GIBSON (SBN 140647)
                            john.gibson@us.dlapiper.com
                        2   JULIE A. GRYCE (SBN 319530)
                            julie.gryce@us.dlapiper.com
                        3   CHELSEA R. DAL CORSO (SBN 290663)
                            chelsea.dalcorso@dlapiper.com
                        4   DLA PIPER LLP (US)
                            2000 Avenue of the Stars
                        5   Suite 400 North Tower
                            Los Angeles, CA 90071-4704
                        6   Tel: 310.595.3000
                            Fax: 310.595.3300
                        7
                            JOHN ROBERT ROBERTSON
                        8   (admitted pro hac vice)
                            robby.robertson@us.dlapiper.com
                        9   DLA PIPER LLP (US)
                            444 W. Lake Street, Suite 900
                    10      Chicago, IL 60606
                            Tel: 312.368.4060
                    11      Fax: 312.251.5710
                    12      Attorneys for Defendant
                            VERRA MOBILITY CORPORATION
                    13
                    14                          UNITED STATES DISTRICT COURT
                    15                        CENTRAL DISTRICT OF CALIFORNIA
                    16
                    17      PLUSPASS, INC.                     CASE NO. 2:20-cv-10078-SB-SK
                    18
                                       Plaintiff,
                    19                                         NOTICE OF MOTION AND MOTION
                                 v.                            OF DEFENDANT VERRA MOBILITY
                    20                                         CORPORATION TO DISMISS
                                                               PLAINTIFF PLUSPASS, INC.’S
                    21      VERRA MOBILITY CORP.,              SECOND AMENDED COMPLAINT
                                                               PURSUANT TO FRCP 12(b)(6)
                    22
                                       Defendant.              Judge:   Hon. Stanley Blumenfeld, Jr.
                    23                                         Ctrm:    6C
                                                               Date:    July 30, 2021
                    24                                         Time:    8:30 a.m.
                    25                                         SAC Filed: April 27, 2021
                    26
                    27
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M

                              DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
                  Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 2 of 34 Page ID #:873




                        1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                        2         PLEASE TAKE NOTICE that on July 30, 2021, at 8:30 a.m. or as soon
                        3   thereafter as the matter may be heard, in Courtroom 6C of the above-entitled court,
                        4   DEFENDANT VERRA MOBILITY CORPORATION (“Verra”) will and hereby
                        5   does move the Court, pursuant to Federal Rule of Civil Procedure 12(b)(6), for an
                        6   order dismissing Plaintiff PLUSPASS, INC.’s (“PlusPass”) Second Amended
                        7   Complaint based on this Notice, the accompanying Memorandum of Points and
                        8   Authorities, the Request for Judicial Notice (“RJN”) filed concurrently herewith, all
                        9   the records and papers filed herein; and such evidence and argument as may be
                    10      presented at the hearing of this Motion.
                    11            This Motion is made following the pre-filing conference of counsel pursuant to
                    12      L.R. 7-3, which occurred on May 21, 2021, at which the parties were unable to resolve
                    13      the substantive issues addressed in this Motion.
                    14
                    15      Dated: May 28, 2021                 DLA PIPER LLP (US)
                    16
                                                                By: /s/ John S. Gibson
                    17                                             JOHN S. GIBSON
                    18
                                                                Attorneys for Defendant
                    19                                          VERRA MOBILITY CORPORATION
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                       -2-
                              DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
                  Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 3 of 34 Page ID #:874




                        1                                            TABLE OF CONTENTS
                        2
                        3
                            INTRODUCTION .................................................................................................... 1
                        4
                        5   STATEMENT OF FACTS ....................................................................................... 3

                        6            A.       PLUSPASS’S PRIOR INCONSISTENT LITIGATION
                                              POSITIONS AND RELEASE OF CLAIMS AGAINST
                        7                     VERRA. ............................................................................................... 3
                        8
                                     B.       VERRA’S INDIRECT SUBSIDIARIES SERVE THE
                        9                     NATIONAL RENT-A-CAR COMPANIES’ DEMAND FOR
                    10                        THIRD-PARTY ADMINISTRATION OF ELECTRONIC
                                              TOLLS INCURRED BY THEIR VEHICLES. ................................... 5
                    11
                                     C.       PLUSPASS FAILS TO OFFER PRACTICAL INNOVATIONS
                    12
                                              FOR RENTAL CARS. ......................................................................... 9
                    13
                                     D.       AT EACH CRITICAL POINT, THE MARKET CHOSE
                    14                        VERRA. ............................................................................................. 10
                    15
                            ARGUMENT .......................................................................................................... 11
                    16
                            I.       THE SAC FAILS TO PLEAD A VALID ALTERNATIVE
                    17               GEOGRAPHIC SUB-MARKET. ................................................................ 12
                    18
                            II.      PLUSPASS IS JUDICIALLY ESTOPPED FROM ARGUING THAT
                    19               THE CONTRACTS AT ISSUE ARE EXCLUSIVE AS TO RENTAL
                                     CAR CUSTOMERS. .................................................................................... 13
                    20
                    21      III.     THE SAC FAILS TO ALLEGE A VIOLATION OF § 7 OF THE
                                     CLAYTON ACT. ......................................................................................... 14
                    22
                                     A.       PlusPass Fails to Allege Antitrust Injury. .......................................... 14
                    23
                    24               B.       To Protect Shareholders, Laches Bars PlusPass’s Claim. ................. 16
                    25      IV.      THE SAC FAILS TO ALLEGE ILLEGAL MONOPOLIZATION ........... 18
                    26      V.       THE SAC FAILS TO ALLEGE ANTICOMPETITIVE EXCLUSIVE
                    27               DEALING AGREEMENTS. ....................................................................... 22
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                                        -i-
                                   DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                  Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 4 of 34 Page ID #:875




                        1   VI.      DISMISSAL WITH PREJUDICE IS APPROPRIATE............................... 25

                        2   CONCLUSION....................................................................................................... 25
                        3
                        4
                        5
                        6
                        7
                        8
                        9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                                     -ii-
                                  DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                  Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 5 of 34 Page ID #:876




                        1                                        TABLE OF AUTHORITIES

                        2                                                                                                               Page(s)
                        3   Federal Cases
                        4   Abbyy USA Software House, Inc. v. Nuance Commc’ns Inc.,
                        5     No. C 08-01035 JSW, 2008 WL 4830740 (N.D. Cal. Nov. 6, 2008) .................. 23
                        6   Allied Orthopedic Appliances Inc. v. Tyco Health Care Grp. LP,
                        7      592 F.3d 991 (9th Cir. 2010) ................................................................................ 22

                        8   Am. Ad Mgmt., Inc. v. Gen. Tel. Co. of Cal.,
                              190 F.3d 1051 (9th Cir. 1999) .............................................................................. 14
                        9
                    10      Antoine L. Garabet, M.D., Inc. v. Autonomous Techs. Corp.,
                               116 F. Supp. 2d 1159 (C.D. Cal. 2000) ................................................................ 17
                    11
                            Ashcroft v. Iqbal,
                    12
                               556 U.S. 662 (2009) ............................................................................................. 11
                    13
                            Bell Atl. Corp. v. Twombly,
                    14         550 U.S. 544 (2007) ............................................................................................. 11
                    15
                            Big Bear Lodging Ass’n v. Snow Summit, Inc.,
                    16         182 F.3d 1096 (9th Cir. 1999) .............................................................................. 16
                    17      Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc.,
                    18         429 U.S. 477 (1977) ............................................................................................. 14

                    19      California v. Am. Stores Co.,
                              495 U.S. 271 (1990) ....................................................................................... 16, 17
                    20
                    21      Carbajal v. Wells Fargo Bank, N.A.,
                              No. 14-cv-7851, 2015 WL 2454054 (C.D. Cal. Apr. 10, 2015) .......................... 25
                    22
                            Cascade Health Sols. v. PeaceHealth,
                    23
                              515 F.3d 883 (9th Cir. 2008) ................................................................................ 23
                    24
                            Devincenzi v. Wells Fargo Bank
                    25        WL 13221016 (C.D. Cal. Nov. 9, 2011) .............................................................. 14
                    26
                            Dumas v. Kipp,
                    27        90 F.3d 386 (9th Cir. 1996) .................................................................................. 25
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                                      -i-
                                 DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                  Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 6 of 34 Page ID #:877




                        1   Eastman v. Quest Diagnostics Inc.,
                              724 F. App’x 556 (9th Cir. 2018) ......................................................................... 24
                        2
                            Falstaff Brewing Co. v. Stroh Brewery Co.,
                        3      628 F. Supp. 822 (N.D. Cal. 1986)....................................................................... 25
                        4
                            Fayer v. Vaughn,
                        5     649 F.3d 1061 (9th Cir. 2011) .............................................................................. 11
                        6   Fed. Home Loan Bank Bd. v. Elliott,
                        7     386 F.2d 42 (9th Cir. 1967) .................................................................................. 16
                        8   Fed. Trade Comm’n v. Qualcomm Inc.,
                        9     969 F. 3d 974 (9th Cir. 2020) ......................................................................... 19, 22

                    10      Ginsburg v. InBev NV/SA
                               623 F.3d 1229 (8th Cir. 2010) .............................................................................. 17
                    11
                    12      Hamilton v. State Farm Fire & Cas. Co.,
                              270 F. 3d 778 (9th Cir. 2001) ............................................................................... 13
                    13
                            Int’l Tel. & Tel. Corp. v. Gen. Tel. & Elecs. Corp.,
                    14
                                518 F.2d 913 (9th Cir. 1975) ................................................................................ 17
                    15
                            Kendall v. Visa U.S.A., Inc.,
                    16        518 F.3d 1042 (9th Cir. 2008) .............................................................................. 11
                    17
                            Lucas Auto. Eng’g, Inc. v. Bridgestone/Firestone, Inc.,
                    18         140 F.3d 1228 (9th Cir. 1998) .............................................................................. 15
                    19      Marin Alliance for Med. Marijuana v. Holder,
                    20        2012 WL 2862608 (N.D. Cal. Jul. 11, 2012) ....................................................... 13

                    21      Morgan, Strand, Wheeler & Biggs v. Radiology, Ltd.,
                              924 F.2d 1484 (9th Cir. 1991) .............................................................................. 12
                    22
                    23      Morris Commc’ns Corp. v. PGA Tour, Inc.,
                              364 F.3d 1288 (11th Cir. 2004) ...................................................................... 18, 21
                    24
                            Name.Space, Inc. v. Internet Corp. for Assigned Names and Numbers,
                    25
                              795 F.3d 1124 (9th Cir. 2015) .............................................................................. 18
                    26
                            New Hampshire v. Maine,
                    27        532 U.S. 742 (2001) ............................................................................................. 13
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                                     -ii-
                                 DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                  Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 7 of 34 Page ID #:878




                        1   Newcal Indus., Inc. v. Ikon Office Sol.,
                              513 F.3d 1038 (9th Cir. 2008) .............................................................................. 12
                        2
                            Novell v. Microsoft Corp.,
                        3     731 F.3d 1064 (10th Cir. 2013) (Gorsuch, J.) .................................... 19, 20, 21, 22
                        4
                            Omega Envtl., Inc. v. Gilbarco, Inc.,
                        5     127 F.3d 1157 (9th Cir. 1997) .............................................................................. 12
                        6   Planet Drum Found. v. Hart,
                        7      No. 17-cv-02676-JCS, 2017 WL 4236932 (N.D. Cal. Sept. 24,
                               2017) ..................................................................................................................... 16
                        8
                        9   PNY Techs., Inc. v. SanDisk Corp.,
                              2014 WL 1677521 (N.D. Cal. Apr. 25, 2014)...................................................... 23
                    10
                            PNY Techs., Inc. v. SanDisk Corp.,
                    11
                              2014 WL 2987322 (N.D. Cal. July 2, 2014) ........................................................ 24
                    12
                            In re Pomona Valley Med. Grp., Inc.,
                    13          476 F.3d 665 (9th Cir. 2007) ................................................................................ 25
                    14
                            Pool Water Prods. v. Olin Corp.,
                    15        258 F.3d 1024 (9th Cir. 2001) .............................................................................. 15
                    16      Power Analytics Corp. v. Operation Tech., Inc.,
                    17        2017 WL 11486807 (C.D. Cal. Dec. 7, 2017) ..................................................... 24

                    18      Romero v. Countrywide Bank, N.A.,
                              740 F. Supp. 2d 1129 (N.D. Cal. 2010)................................................................ 25
                    19
                    20      Spectrum Sports, Inc. v. McQuillan,
                               506 U.S. 447 (1993) ............................................................................................. 12
                    21
                            Sprint Nextel Corp. v. AT&T Inc.,
                    22
                               821 F. Supp. 2d 308 (D.D.C. 2011) ............................................................... 15, 16
                    23
                            Tampa Elec. Co. v. Nashville Coal Co.,
                    24        365 U.S. 320 (1961) ............................................................................................. 12
                    25
                            Tanaka v. Univ. of S. Cal.,
                    26        252 F.3d 1059 (9th Cir. 2001) .............................................................................. 12
                    27      U.S. v. Marine Bancorporation, Inc.,
                    28         418 U.S. 602 (1974) ............................................................................................. 12
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                              -iii-
                                  DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                  Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 8 of 34 Page ID #:879




                        1   United Nat’l Ins. Co. v. Spectrum Worldwide, Inc.,
                              555 F.3d 772 (9th Cir. 2009) ................................................................................ 13
                        2
                            United States v. Grinnell Corp.,
                        3     384 U.S. 563 (1966) ............................................................................................. 13
                        4
                            United States v. Microsoft Corp.,
                        5     253 F.3d 34 (D.C. Cir. 2001)................................................................................ 18
                        6   Verizon Commc’ns Inc. v. Law Offices of Curtis V. Trinko, LLP,
                        7      540 U.S. 398 (2004) ................................................................................. 18, 19, 22
                        8
                        9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                                    -iv-
                                 DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                  Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 9 of 34 Page ID #:880




                        1                 MEMORANDUM OF POINTS AND AUTHORITIES
                        2                                      INTRODUCTION
                        3         In its Second Amended Complaint (“SAC”), PlusPass again blames its business
                        4   failures on Verra’s success in providing nationwide tolling administration to rent-a-
                        5   car companies (“RACs”).1 But, as detailed below, PlusPass’s own allegations, and
                        6   judicially noticeable facts, show that PlusPass and other potential competitors had
                        7   ample opportunity to compete with Verra for the RACs’ business. As alleged in the
                        8   SAC, the RACs have repeatedly renewed their contracts with Verra’s indirect
                        9   subsidiaries. PlusPass is simply not prepared to compete in providing the nationwide
                    10      services that a national RAC needs and demands. In fact, PlusPass even concedes on
                    11      its website that while its ultimate goal is to provide “national interoperability,” it first
                    12      needs approval from more tolling authorities, and thus still is not ready to provide
                    13      national tolling services.
                    14            Likewise, PlusPass is judicially estopped from pursuing its newly-minted claim
                    15      that Verra’s indirect subsidiaries’ contracts with the RACs are “exclusive dealing
                    16      arrangements” which prevent competition by PlusPass’s direct-to-consumer tolling
                    17      app for rental vehicle users. That is because PlusPass already obtained key rulings in
                    18      federal court litigation holding that Verra’s indirect subsidiary’s contracts with
                    19      Enterprise and Avis—comprising the vast majority of rental vehicles nationally—are
                    20      not exclusive and do not prevent PlusPass’s direct-to-consumer business. Further,
                    21      PlusPass complains about a three-year-old merger involving Verra’s indirect
                    22      subsidiaries. But that merger had no anticompetitive effects, in large part because the
                    23      complained-of contracts with the RACs were in place long before the merger.
                    24
                    25
                            1
                    26       After Verra moved to dismiss the First Amended Complaint (“FAC”) (Dkt. 34)—
                            and following the Court’s denial of PlusPass’s ex parte application for leave to amend
                    27      (Dkt. 48)—PlusPass abandoned various theories and claims and dismissed the three
                            other defendants. Verra stipulated for PlusPass to have leave to amend, which the
                    28      Court granted. Dkt. 55.
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                        -1-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 10 of 34 Page ID #:881




                        1         Neither the national contracts that Verra’s indirect subsidiaries have won (and
                        2   renewed) with RACs nor the merger had any impact on competition or PlusPass’s
                        3   ability to do business. Instead, it is PlusPass’s unworkable business model that has
                        4   prevented it from attracting the renters and national RACs that it claims it is seeking
                        5   to serve. PlusPass’s inability to gain traction with the RACs is attributable solely to
                        6   its inferior model, which is inoperable in most states. PlusPass now tries to use the
                        7   antitrust laws improperly to accomplish what it has failed to accomplish on its own in
                        8   the market. But because the antitrust laws protect competition—not an individual
                        9   seller’s inferior business model that ignores market demand and the tolling
                    10      authorities’ structure and requirements—PlusPass’s allegations are unavailing.
                    11            Unsurprisingly, therefore, the SAC does not—and cannot—state any plausible
                    12      antitrust claim. In Argument Section I, Verra explains that all of PlusPass’s claims
                    13      fail because the SAC’s “relevant market” definition is facially, and thus fatally,
                    14      defective. It relies improperly on invalid sub-market definitions, based on
                    15      interoperability of some local toll payment systems—and thus on local rather than
                    16      nationwide markets. But third-party toll administrators like the Verra subsidiaries in
                    17      fact compete by offering the same service everywhere in the United States—not a
                    18      different service in each locale or for each of the interoperable local toll payment
                    19      systems. This is especially important for RACs who operate nationally because each
                    20      car in their fleet is capable of being driven through multiple states by the renter at any
                    21      time (regardless of where the rental commenced) without the RAC’s knowledge.
                    22      RACs also move cars across states to meet demand.
                    23            In Section II, Verra illustrates how PlusPass is judicially estopped from arguing
                    24      that the RAC contracts exclude PlusPass from reaching rental car customers since it
                    25      obtained previous rulings directly to the contrary in other federal court litigation.
                    26            In Section III, Verra dispels PlusPass’s claim in its first cause of action that a
                    27      three-year-old acquisition should be unwound pursuant to the Clayton Act §7, since:
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                       -2-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 11 of 34 Page ID #:882




                        1   (1) the SAC fails to plead antitrust injury because PlusPass’s inability to compete did
                        2   not change as a result of the 2018 merger; and (2) the claim is barred by laches.
                        3          In Section IV, Verra dispatches the second cause of action for monopolization
                        4   because PlusPass fails to allege any plausible anticompetitive conduct and ignores
                        5   bedrock antitrust law that Verra has no duty to provide market terms and conditions
                        6   that rivals prefer.
                        7          Finally, in Section V, Verra debunks the SAC’s third cause of action for
                        8   unreasonable restraint of trade via exclusive dealing arrangements. Not only is
                        9   PlusPass’s claim judicially estopped by prior litigation as to sales to renters, but the
                    10      SAC also fails to allege the basic elements of anticompetitive exclusive dealing
                    11      agreements as to the RACs since PlusPass admits that it lacks the capacity to deliver
                    12      the nationwide tolling services required by the national RACs.
                    13             Therefore, the SAC should be dismissed with prejudice.
                    14                                   STATEMENT OF FACTS
                    15             PlusPass has incorporated in the SAC portions of the Introduction and
                    16      Statement of Facts from Verra’s motion to dismiss the FAC. Compare Dkt. 56 (SAC)
                    17      ¶¶ 12-19 with Dkt. 34 at 10-11, 14-15. The following facts are also relevant.
                    18             A.     PLUSPASS’S PRIOR INCONSISTENT LITIGATION
                                          POSITIONS AND RELEASE OF CLAIMS AGAINST VERRA.
                    19
                    20             PlusPass’s claims in the SAC rely heavily on PlusPass’s allegations that the
                    21      contracts Verra’s indirect subsidiaries, Highway Toll Administration, LLC (“HTA”)
                    22      and American Traffic Solutions, Inc. (“ATS”),2 have with the RACs are “long-term
                    23      exclusive dealing arrangements.” E.g., ¶¶ 33, 37, 51, 63, 70, 77, 78, 88, 89-92.3 But
                    24      in prior litigation it initiated against HTA, PlusPass argued—and the district court and
                    25
                    26
                            2
                              PlusPass attributes various merger activities and customer contracts to ATS. While
                    27      ATS is not the correct entity associated with those activities, this Motion refers to the
                            entities
                            3
                                     as stated in the SAC.
                    28        Unless stated otherwise, all paragraph citations herein are to the SAC.
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                      -3-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 12 of 34 Page ID #:883




                        1   Fifth Circuit held—that the very same contracts do not have an exclusive effect on
                        2   PlusPass’s attempts to win business with the renter.
                        3         Specifically, on October 29, 2014, PlusPass, operating then as BancPass, Inc.4
                        4   filed suit against HTA in Travis County, Texas District Court. See RJN, Ex.1. HTA
                        5   removed the case to the United States District Court for the Western District of Texas
                        6   on November 24, 2014 (the “Texas Litigation”). Id. At issue in the Texas Litigation
                        7   was the “key question” of whether HTA’s contracts with Enterprise and Avis
                        8   “prohibit[ed] customers from using” PlusPass. Id., Ex. 10 at 19. PlusPass originally
                        9   alleged that HTA used the exclusivity provisions in its contracts with the RACs to
                    10      keep PlusPass out of the market, violating the antitrust laws. PlusPass claimed that
                    11      HTA’s conduct had a “high probability for monopolization.” Id. at ¶ 39. HTA then
                    12      counterclaimed that it had not violated the federal or state antitrust laws. Id., Ex. 3.
                    13            PlusPass sought summary judgment on HTA’s claim that PlusPass’s toll
                    14      payment app (“PlusPass App”) tortiously interfered with HTA’s contracts with RACs
                    15      Avis and Enterprise. RJN, Ex. 4 at 16–21. PlusPass argued that “HTA maintains
                    16      vendor agreements with both Avis and Enterprise, but there is no allegation that
                    17      [PlusPass] interfered with these agreements other than to market its product to rental
                    18      car customers.” Id. at 18.5 PlusPass asserted that HTA’s RAC contracts did not
                    19      exclude renters from using the PlusPass App to pay electronic tolls. Id.
                    20            Agreeing with PlusPass, the court held that HTA’s RAC agreements did not
                    21      “prohibit customers from using” the PlusPass App. RJN, Ex. 10 at 24. Rather, they
                    22      “unambiguously permit renters to use [PlusPass’s App] rather than opt into HTA’s
                    23      services.” Id. at 21. The Fifth Circuit affirmed the order on appeal. Id., Ex. 11.
                    24      PlusPass then settled and released its claims against HTA and its present and future
                    25      successors and affiliates—which include Verra. RJN, Exs. 6-7.
                    26      4
                              On August 24, 2020, BancPass announced a name change to PlusPass, Inc. See RJN,
                    27      Ex.
                            5
                                 12.
                              PlusPass attached copies of the contracts between HTA and Enterprise and Avis to
                    28      its motion for summary judgment. RJN, Ex.5.
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                     -4-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 13 of 34 Page ID #:884




                        1         Now, PlusPass completely ignores the binding holdings in its favor in the Texas
                        2   Litigation and argues that Verra’s agreements with the RACs, including those same
                        3   agreements with Enterprise and Avis6 that PlusPass alleged make up 80% of the US
                        4   market, “directly preclude consumers from choosing alternatives to Verra.” ¶ 89.
                        5   PlusPass further alleges that direct marketing to renters is not a viable alternative
                        6   because of the exclusive dealing agreements. ¶ 41. Thus, PlusPass is now taking a
                        7   position directly contrary to the position it argued and won in the Texas Litigation.
                        8         B.     VERRA’S INDIRECT SUBSIDIARIES SERVE THE NATIONAL
                        9                RENT-A-CAR COMPANIES’ DEMAND FOR THIRD-PARTY
                                         ADMINISTRATION OF ELECTRONIC TOLLS INCURRED BY
                    10                   THEIR VEHICLES.
                    11            The advent of electronic tolling held promise for more efficient highway travel
                    12      and toll collection. It allowed drivers to pay a toll through a transponder or tag that
                    13      communicates directly with the toll authority, or through the vehicle’s license plate,
                    14      rather than stopping to pay at a toll booth. Numerous states across the country have
                    15      toll roads, many of which are All Electronic Toll roads (“AETs”) that allow for
                    16      payment only by electronic means. ¶ 12. For these AETs, the toll is charged based on
                    17      either a physical transponder or “toll tag,” or the vehicle’s license plate, which are
                    18      registered with the toll authority and associated with a specific account for payment.
                    19      The toll authorities assess the toll against the registered account, or if there is none,
                    20      by sending an invoice to the registered owner (¶ 14), which may escalate to a violation
                    21      if no payment is received. There is a lag-time between when a vehicle incurs the toll
                    22      and when the toll authority bills for it. ¶ 14; see also RJN, Ex. 15, PlusPass FAQ
                    23      website (billing can occur “within a few hours,” or “as long as 60 or 90 days”).
                    24            The United States does not have a single electronic toll road payment collection
                    25      system that is interoperable on a national basis. ¶¶ 12-13. There is no universal
                    26
                    27      6
                              PlusPass admits that these are the same agreements at issue in the Texas litigation
                    28      since it alleges that Verra “consolidated” the HTA agreements into one entity. ¶ 40.
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                       -5-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 14 of 34 Page ID #:885




                        1   transponder, tag, or license plate account that can manage payment of tolls across the
                        2   country. Id. This creates challenges for RACs because a single rental car can be driven
                        3   across multiple states (with different toll systems) by the same renter. Accordingly, a
                        4   third-party toll service provider who can deliver nationwide coverage in the absence
                        5   of interoperability between the toll authorities brings simplicity and certainty to the
                        6   RAC that its vehicles will be covered, regardless of where the car is driven. Toll
                        7   authorities themselves acknowledge that opting into a RAC’s tolling program “is the
                        8   most seamless and convenient option” for paying tolls for rental cars. RJN, Ex. 16,
                        9   Golden Gate Bridge Highway & Transportation District website.
                    10            Because the toll authorities issue invoices for payment, or later send toll
                    11      violations against the registered owner (in this case, the RAC), electronic tolling
                    12      created a complex administrative process for the RAC, given that the renter incurs,
                    13      and should therefore pay for, the toll. ¶ 14. When a renter drives through an electronic
                    14      toll gantry without paying the toll authority, the RAC is left with two options: (1) pay
                    15      the toll to avoid penalties and fines, and attempt to recover from the renter, or
                    16      (2) notify the toll authority of the renter’s name and contact information to transfer
                    17      liability (if permissible in that jurisdiction), in which case the toll authority’s efforts
                    18      to collect payment would then begin again, by sending a paper invoice to the identified
                    19      renter, and later a violation if no payment is received.
                    20            To solve these critically important challenges, HTA and ATS, now indirect
                    21      wholly-owned subsidiaries of Verra, pioneered third-party toll administration using
                    22      patented and proprietary technology. Through direct integrations with toll authorities
                    23      nationwide, they use their proprietary software to enroll (and update daily) entire RAC
                    24      fleets by license plate, and in many jurisdictions also install transponders or tags in
                    25      vehicles that are enrolled in their account. They also pay all tolls incurred by the
                    26      millions of rental cars (by plate or by transponder/tag) that are enrolled in their
                    27      account through prefunded or credit card backed accounts with the toll authorities,
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                        -6-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 15 of 34 Page ID #:886




                        1   thus guaranteeing payment to the toll authority while protecting the RACs against
                        2   violations and fines. ¶ 19. HTA and ATS then take the data they receive from their
                        3   integrations with the toll authorities nationwide and use their proprietary software and
                        4   data exchanges with the RACs to identify the renter at the time of each toll. See e.g.,
                        5   ¶¶ 15, 19. They then bill the renter on the RAC’s behalf, according to the terms of the
                        6   applicable rental agreement, including the price of the service. Id.
                        7         As a result of this innovation through a national platform, HTA and ATS
                        8   service major and national rental car companies across the United States who require
                        9   a national platform, such as Enterprise, Hertz, and Avis. ¶¶ 17-18. The RACs that
                    10      operate nationally expect that their vehicles will be covered across all toll
                    11      authorities—which is possible only if the administrator has a national platform. This
                    12      model provides assurance for RACs that tolls on their vehicles are paid, avoiding
                    13      significant penalties, no matter where they are driven. By way of example, a RAC
                    14      customer may pick up a rental car in Washington and drive to California or Colorado.
                    15      On such a trip, the renter could drive through toll roads operated by several discrete
                    16      toll authorities—well outside the proposed interoperable regional sub-markets
                    17      proposed by PlusPass. See e.g., ¶ 58.
                    18            PlusPass alleges that the relevant geographic market consists of the twenty-two
                    19      states, the District of Columbia, and Puerto Rico that have electronic tolls for roads,
                    20      bridges, or tunnels; or “the regional submarkets therein of interoperable electronic toll
                    21      payment systems.” ¶ 57. PlusPass’s own website flatly contradicts its proposed
                    22      alternative “sub-market” definition. There, PlusPass concedes that national
                    23      interoperability is not only preferable but necessary and is the goal of its technology.
                    24      See e.g., RJN, Ex. 13, Xevo and BancPass Form Partnership | BancPass Cash
                    25      Reloadable Toll Sticker (“[a]s BancPass moves toward national interoperability …”)
                    26      (emphasis added); see also RJN, Ex. 14, BancPass Issued Patent for Mobile
                    27      Transactions | BancPass Cash Reloadable Toll Sticker (“the goal is to promote
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                       -7-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 16 of 34 Page ID #:887




                        1   national interoperability”) (emphasis added); see also ¶ 40 (discussing reaching
                        2   economies of scale and national coverage to offer a competitive choice); ¶ 60
                        3   (discussing desire to grow into new regions to achieve a national presence). All of
                        4   Verra’s RAC contracts are national and not segmented by these arbitrary sub-markets.
                        5         There are numerous reasons why a nationwide provider for electronic toll
                        6   administration is necessary. Using multiple providers would require the RACs to
                        7   design and implement data exchange integrations with each separate provider, not
                        8   only increasing their internal administrative burden, but requiring them to share
                        9   sensitive customer information with multiple parties. At the same time, renters who
                    10      drive across multiple states managed by different toll service providers outside of any
                    11      delineated “sub-market” would be billed by different service providers after the
                    12      conclusion of their rental, based on different pricing models and terms of service,
                    13      creating confusion for the renter. These varying models and operating practices would
                    14      create complex issues for the RAC when disclosing the tolling program terms to the
                    15      renter in the rental agreement and other disclosure materials.
                    16            PlusPass contends that “the vast majority of renters drive within a close vicinity
                    17      of the rental car location.” ¶ 59. But this contention conveniently ignores that each
                    18      rental vehicle needs to be covered everywhere. By PlusPass’s own allegations, each
                    19      vehicle in a RAC’s fleet is capable of being driven through multiple states by the
                    20      renter at any time (regardless of where the rental commenced) without the RAC’s
                    21      knowledge. RACs also move cars across states to meet demand. As such, national
                    22      integrations are necessary to ensure the vehicle is covered everywhere. See e.g., ¶ 59.
                    23      It is simply impractical to change the third-party toll administrator on a renter-by-
                    24      renter basis, rendering a national platform all the more necessary and valuable to
                    25      RACs who operate on a national basis like Avis, Enterprise and Hertz.
                    26            Critically, HTA and ATS met this market demand pre-merger. Both provide
                    27      nationwide services to administer electronic tolls for rental cars and have done so
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                      -8-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 17 of 34 Page ID #:888




                        1   since as early as 2002 and 2004, respectively. ¶¶ 17-18. Moreover, the RAC contracts
                        2   at issue existed before the merger between HTA and ATS. ¶ 40; RJN, Exs. 5, 8. HTA
                        3   and ATS offered national services to the RACs long before their merger; PlusPass
                        4   still cannot.
                        5          C.       PLUSPASS FAILS TO OFFER PRACTICAL INNOVATIONS
                                            FOR RENTAL CARS.
                        6
                        7          PlusPass’s original goal when it entered the market and developed the PlusPass
                        8   App was to provide a direct-to-consumer model that would allow an individual renter
                        9   to enroll their rental vehicle. ¶¶ 22-23; RJN, Ex. 1 at ¶ 10. PlusPass competed against
                    10      the RACs’ tolling programs by offering the renters the ability to enroll the rental car
                    11      license plate in the PlusPass App, rather than use the RAC’s tolling service. ¶¶ 23-24.
                    12             The SAC alleges that PlusPass had initial success with its direct-to consumer
                    13      app in Texas and other regions and states, yet concedes that unlike Verra, which has
                    14      national capabilities, PlusPass operates in only nine states. ¶ 28. Unlike the services
                    15      offered by HTA and ATS, which enroll entire fleets under one account, the PlusPass
                    16      App would rely on each individual renter to download the PlusPass App and register
                    17      the rental vehicle’s license plate in an account. ¶ 23 (requiring the user/renter to
                    18      download and use the PlusPass App to add the car to PlusPass’s toll authority
                    19      contracts by reading the license plate with their smartphone camera). The process for
                    20      an individual renter to enroll with PlusPass can take up to 24 hours, which leaves the
                    21      vehicle unprotected until enrollment. RJN, Ex. 15. Moreover, because it relies on the
                    22      renter to enroll the vehicle, the remainder of the RAC’s unregistered vehicles in that
                    23      sub-market would be unprotected from toll violations, unless the renter pays the toll
                    24      directly. PlusPass also expects errors with its product because it instructs users “what
                    25      to do if [they] receive a toll violation notice in the mail.” Id.
                    26             Recognizing these significant deficiencies, PlusPass presents itself as a
                    27      potential competitor to service RACs nationally by making certain allegations about
                    28      the industry and software experience of its founders, its investment of “significant
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                   -9-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 18 of 34 Page ID #:889




                        1   capital,” and that it “has or can obtain the capital to expand its infrastructure to grow
                        2   into new regions” in order to achieve a national presence. ¶¶ 29, 60. But inherent in
                        3   its allegations is the simple fact that PlusPass cannot compete on a national scale yet.
                        4         D.     AT EACH CRITICAL POINT, THE MARKET CHOSE VERRA.
                        5         PlusPass has had many opportunities to compete but has failed. For example:
                        6         First, PlusPass alleges that it approached Avis (at some unidentified time) to
                        7   use PlusPass as an alternative to Verra, but Avis chose not to proceed with PlusPass
                        8   and chose Verra’s indirect subsidiary, HTA, instead. ¶ 39.
                        9         Second, in Hertz’s bankruptcy, the debtors chose to assume the contracts with
                    10      Verra’s indirect subsidiaries in October 2020. The SAC alleges that “Verra forced a
                    11      new entity, ‘Debtor-in-Possession Hertz’ … to assume” the ATS contracts. ¶ 43. This
                    12      allegation is not only inaccurate but completely ignores the significant implication of
                    13      what actually occurred. The Hertz debtors voluntarily assumed the ATS third-party
                    14      toll administration contracts when they could have rejected the contracts (resulting in
                    15      their termination). The Hertz debtors in fact voluntarily filed a notice of assumption
                    16      of those executory contracts stating they had “determined, in the exercise of their
                    17      business judgment, to assume” such contracts. RJN, Ex. 8, at 1. The bankruptcy judge,
                    18      Hertz’s unsecured creditors’ committee, and the United States Trustee all approved
                    19      this contract assumption. RJN, Ex. 9. The fact that the Hertz debtors chose to continue
                    20      using ATS as their third-party toll administrator when they had the option to reject
                    21      the contracts through the protection of the bankruptcy proceedings establishes that
                    22      Verra’s services, and not the terms of its contract, made it the preferrable vendor. If
                    23      PlusPass were really competitive and cheaper, it could have competed for Hertz’s
                    24      business—but it did not.
                    25            Finally, in the fourth quarter of last year, Verra renewed its contract with Sixt,
                    26      a national RAC that the SAC mistakenly calls “six partners,” ¶ 37, and, on May 17,
                    27      2021, announced “an agreement in principle to renew” with Enterprise, which is still
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                      -10-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 19 of 34 Page ID #:890




                        1   being finalized—highlighting that RACs chose to continue doing business with Verra
                        2   due to the value and strength of its platform and services. RJN, Ex. 20. These are but
                        3   a few examples of RACs renewing their relationships with HTA or ATS absent any
                        4   contractual obligation to do so and where PlusPass simply failed to win or even
                        5   attempt to win any contract.
                        6                                        ARGUMENT
                        7         Rule 12(b)(6) requires dismissal of complaints that “fail[ ] to state a claim upon

                        8   which relief can be granted.” To survive a Rule 12(b)(6) motion, a complaint’s

                        9   “[f]actual allegations must be enough to raise a right to relief beyond the speculative

                    10      level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). This

                    11      “requires more than labels and conclusions, and a formulaic recitation of the elements

                    12      of a cause of action will not do.” Id. Factual allegations must “permit the court to infer

                    13      more than the mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679

                    14      (2009). Where instead factual allegations are “merely consistent with” misconduct, a

                    15      complaint fails to state a plausible claim for relief. Id. at 678 (citation omitted).

                    16            The Supreme Court has mandated that courts should identify allegations that

                    17      are “no more than [legal] conclusions” and thus “are not entitled to the assumption of

                    18      truth.” Id. at 679; see Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011). Then, a

                    19      court should address only the “well-pleaded, nonconclusory factual allegation[s]” and

                    20      determine whether those allegations “plausibly give rise to an entitlement to relief.”

                    21      Iqbal, 556 U.S. at 679-80. In an antitrust case, the district court is the gatekeeper

                    22      empowered to prevent a plaintiff from advancing beyond the pleading stage based on

                    23      implausible allegations to generate expensive antitrust discovery, Twombly, 550 U.S.

                    24      at 557-58, or “extort large settlements.” Kendall v. Visa U.S.A., Inc., 518 F.3d 1042,

                    25      1047 (9th Cir. 2008). When a complaint fails to state a plausible antitrust claim, it

                    26      should be dismissed “at the point of minimum expenditure of time and money by the

                    27      parties and the court.” Twombly, 550 U.S. at 558.

                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                       -11-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 20 of 34 Page ID #:891




                        1        I.         THE SAC FAILS TO PLEAD A VALID ALTERNATIVE
                                            GEOGRAPHIC SUB-MARKET.
                        2
                                      Alleging valid relevant product and geographic markets is essential to every
                        3
                            antitrust claim. U.S. v. Marine Bancorporation, Inc., 418 U.S. 602 (1974) (affirming
                        4
                            pleading stage dismissal based on invalid market definition in merger case); Spectrum
                        5
                            Sports, Inc. v. McQuillan, 506 U.S. 447, 455-56 (1993) (same – monopolization);
                        6
                            Omega Envtl., Inc. v. Gilbarco, Inc., 127 F.3d 1157, 1169 (9th Cir. 1997) (same –
                        7
                            exclusive dealing). A “complaint may be dismissed under Rule 12(b)(6) if the
                        8
                            complaint’s ‘relevant market’ definition is facially unsustainable.” Newcal Indus.,
                        9
                            Inc. v. Ikon Office Sol., 513 F.3d 1038, 1045 (9th Cir. 2008); Tanaka v. Univ. of S.
                    10
                            Cal., 252 F.3d 1059, 1063 (9th Cir. 2001).
                    11
                                      PlusPass alleges that the relevant product market is “the market for
                    12
                            administration of electronic toll payment collection for rental cars.” ¶ 54. The SAC
                    13
                            contends that the product market includes the direct-to-consumer model and RAC
                    14
                            contracts. See e.g., ¶ 2 (discussing service that allows renters to pay tolls directly from
                    15
                            their smartphones as an alternative to the services that HTA and ATS provide to
                    16
                            RACs); see also ¶¶ 22-24 (same). However, PlusPass has failed to allege a plausible
                    17
                            geographic market. PlusPass contends that the geographic market is either the
                    18
                            aggregated market comprised of twenty-two states, the District of Columbia, and
                    19
                            Puerto Rico that have electronic tolls, or the regional submarkets therein of
                    20
                            interoperable electronic toll payment systems. ¶¶ 57, 59.
                    21
                                      The Supreme Court has defined the relevant geographic market as the region
                    22
                            “in which the seller [e.g., HTA] operates, and to which the purchaser [i.e., RACs] can
                    23
                            practicably turn for supplies”—not where PlusPass is able to compete. Tampa Elec.
                    24
                            Co. v. Nashville Coal Co., 365 U.S. 320, 327 (1961); Morgan, Strand, Wheeler &
                    25
                            Biggs v. Radiology, Ltd., 924 F.2d 1484, 1490 (9th Cir. 1991) (same). Pre-merger,
                    26
                            ATS and HTA competed on a national, not local, basis. That PlusPass is incapable of
                    27
                            competing beyond a handful of states does not justify the alternative local sub-markets
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                       -12-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 21 of 34 Page ID #:892




                        1   for third-party toll administration PlusPass proposes. Since HTA and ATS competed
                        2   nationally before the merger, PlusPass’s alternative local geographic markets
                        3   definition is invalid. See United States v. Grinnell Corp., 384 U.S. 563, 575 (1966)
                        4   (even with local differentiated technology, the market was nationwide because “the
                        5   business of providing such a service is operated on a national level”).
                        6       II.      PLUSPASS IS JUDICIALLY ESTOPPED FROM ARGUING
                        7                THAT THE CONTRACTS AT ISSUE ARE EXCLUSIVE AS TO
                                         RENTAL CAR CUSTOMERS.
                        8
                                  A motion to dismiss may be granted on the basis of judicial estoppel. See New
                        9
                            Hampshire v. Maine, 532 U.S. 742, 756 (2001). Under the equitable doctrine of
                    10
                            judicial estoppel, the court intends to uphold the integrity of the judicial process by
                    11
                            preventing “litigants from playing ‘fast and loose’ with the courts by taking one
                    12
                            position, gaining advantage from that position, then seeking a second advantage by
                    13
                            later taking an incompatible position.” United Nat’l Ins. Co. v. Spectrum Worldwide,
                    14
                            Inc., 555 F.3d 772, 778 (9th Cir. 2009). “‘[W]here a party assumes a certain position
                    15
                            in a legal proceeding, and succeeds in maintaining that position, he may not thereafter,
                    16
                            simply because his interests have changed, assume a contrary position, especially if it
                    17
                            be to the prejudice of the party who has acquiesced in the position formerly taken by
                    18
                            him.’” New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (citation omitted). Judicial
                    19
                            estoppel bars a party from taking inconsistent positions in two different cases.
                    20
                            Hamilton v. State Farm Fire & Cas. Co., 270 F. 3d 778, 783 (9th Cir. 2001). In
                    21
                            determining whether judicial estoppel should be applied, courts consider: (1) whether
                    22
                            a party’s subsequent position is clearly inconsistent with a former position;
                    23
                            (2) whether the party was successful on its earlier position; and (3) “whether allowing
                    24
                            the inconsistent position would allow the party to derive an unfair advantage or
                    25
                            impose an unfair detriment on the opposing party.” Marin Alliance for Med.
                    26
                            Marijuana v. Holder, 2012 WL 2862608, at *9 (N.D. Cal. Jul. 11, 2012).
                    27
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                      -13-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 22 of 34 Page ID #:893




                        1         Here, all factors require a finding that PlusPass is judicially estopped from
                        2   arguing that the contracts at issue prevent rental car customers from using the PlusPass
                        3   App. First, PlusPass’s position in the Texas Litigation—namely that HTA’s
                        4   agreements with Avis and Enterprise did not preclude the use of its app by rental car
                        5   customers—is clearly and directly inconsistent with its latest position that these same
                        6   agreements prohibit rental car customers from using PlusPass’s product. Second,
                        7   PlusPass was successful in the Texas Litigation, because the court agreed that HTA’s
                        8   agreements with the RACs did not prevent rental car customers’ use of the PlusPass
                        9   App, and that ruling was affirmed on appeal. Thereafter, the parties, including
                    10      PlusPass, settled the Texas Litigation and dismissed with prejudice the claims,
                    11      including HTA’s request for a declaration that it was not violating the antitrust laws.
                    12      Third, allowing PlusPass to assert the exact opposite position in a subsequent
                    13      litigation on the key question of whether the same RAC contracts are exclusive and
                    14      prevent PlusPass from competing in violation of antitrust laws would both allow
                    15      PlusPass to derive an unfair advantage and be unfairly detrimental to Verra. Thus,
                    16      PlusPass should be judicially estopped from asserting that Verra’s RAC agreements
                    17      are exclusive as to rental car customers, i.e., the users of PlusPass’s app. See
                    18      Devincenzi v. Wells Fargo Bank, WL 13221016, at *3 (C.D. Cal. Nov. 9, 2011)
                    19      (dismissing claims on the basis of judicial estoppel).
                    20         III.      THE SAC FAILS TO ALLEGE A VIOLATION OF § 7 OF THE
                                         CLAYTON ACT.
                    21
                                         A.     PlusPass Fails to Allege Antitrust Injury.
                    22
                                  PlusPass’s First Cause of Action (Clayton Act § 7) should be dismissed because
                    23
                            PlusPass fails to allege an antitrust injury “that flows from that which makes the
                    24
                            conduct unlawful.” Am. Ad Mgmt., Inc. v. Gen. Tel. Co. of Cal., 190 F.3d 1051, 1055
                    25
                            (9th Cir. 1999). As the Supreme Court has made clear, Congress “has condemned
                    26
                            [acquisitions] only when they may produce anticompetitive effects.” Brunswick Corp.
                    27
                            v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 487 (1977). Here, the acquisition and
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                      -14-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 23 of 34 Page ID #:894




                        1   merger of ATS and HTA did not create either the pre-existing contracts or the national
                        2   business model about which PlusPass complains.
                        3         First, PlusPass cannot challenge an acquisition or merger that did not cause its
                        4   claimed injury from the RAC contracts. See Pool Water Prods. v. Olin Corp., 258
                        5   F.3d 1024, 1032 (9th Cir. 2001) (claimed wrong must cause the harm). Simply
                        6   claiming that the merger is illegal because the acquisition causes increased
                        7   concentration (¶ 69) fails to establish antitrust injury. Sprint Nextel Corp. v. AT&T
                        8   Inc., 821 F. Supp. 2d 308, 319 (D.D.C. 2011). Thus, PlusPass lacks standing to sue.
                        9         As an alleged competitor, PlusPass must show that it “[w]ould [not] have
                    10      suffered the same injury” absent the acquisition of HTA by ATS. Lucas Auto. Eng’g,
                    11      Inc. v. Bridgestone/Firestone, Inc., 140 F.3d 1228, 1233 (9th Cir. 1998) (emphasis
                    12      added). But long before the alleged transactions, ATS and HTA had their same market
                    13      share and the same alleged contracts that each has today. ¶¶ 32, 37 (discussing ATS
                    14      and HTA contracts existing pre-merger). PlusPass does not allege that it was able to
                    15      compete prior to the merger, but then lost that ability after the merger—in fact, it
                    16      alleged in the Texas Litigation that even before the merger, HTA alone was
                    17      preventing it from competing in the market. RJN, Exs. 1, 2, 4.
                    18            Even absent the combination of HTA and ATS, PlusPass would still be in the
                    19      same position as it has always been. As PlusPass admits, it operates in only nine non-
                    20      contiguous states. ¶ 28. Moreover, PlusPass admits that it does not have the necessary
                    21      customers to reach economies of scale and compete fully on a national basis. ¶ 50.
                    22      Because its own limitations and impractical business model rendered PlusPass unable
                    23      to compete before the merger, the merger is blameless and PlusPass cannot
                    24      demonstrate antitrust injury. Thus, PlusPass “would have suffered the same injury”—
                    25      if there were any—because ATS and HTA, separately, “acquired the exclusive right
                    26      to” sell the services. Lucas Auto, 140 F.3d at 1233.
                    27
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                     -15-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 24 of 34 Page ID #:895




                        1         PlusPass also claims that HTA’s and ATS’s RAC contracts cause rental car
                        2   companies to pay more for administration of electronic tolls. ¶¶ 26, 52.7 These
                        3   allegations preclude any antitrust injury to PlusPass because “[w]hen allegedly
                        4   anticompetitive behavior ‘[has] the effect of…raising market price…it ‘actually
                        5   benefit[s] competitors by making supracompetitive pricing more attractive.” Sprint
                        6   Nextel Corp., 821 F. Supp. 2d at 319 (emphasis in original). Indeed, PlusPass should
                        7   “‘want [its] competitors to charge high prices.’” Id. at 320 (citation omitted); see also
                        8   Big Bear Lodging Ass’n v. Snow Summit, Inc., 182 F.3d 1096, 1102 (9th Cir. 1999)
                        9   (competitor lacks antitrust injury from higher prices).
                    10            As PlusPass alleges, consumers can download the PlusPass App to their
                    11      smartphones and read the license plate of their rental car with their smartphone
                    12      camera. ¶ 23. PlusPass is judicially estopped from alleging harm to competition
                    13      because, as PlusPass successfully asserted in the Texas Litigation, HTA’s and ATS’s
                    14      agreements with the RACs do not interfere with a renter’s right to use the PlusPass
                    15      App as an alternative.
                    16                   B.     To Protect Shareholders, Laches Bars PlusPass’s Claim.
                    17            PlusPass challenges the merger of HTA and ATS, which occurred over three
                    18      years ago. ¶¶ 33, 52. PlusPass’s delay in seeking redress precludes the divestiture
                    19      PlusPass seeks. California v. Am. Stores Co., 495 U.S. 271, 296 (1990) (laches is a
                    20      defense to a divestiture claim).Courts grant motions to dismiss based on laches “when
                    21      the defense of laches is clear on the face of the complaint, and where it is clear that
                    22      the plaintiff can prove no set of facts to avoid the [defense].” Planet Drum Found. v.
                    23      Hart, No. 17-cv-02676-JCS, 2017 WL 4236932, at *7 (N.D. Cal. Sept. 24, 2017)
                    24      (citation omitted) (alteration in original); Fed. Home Loan Bank Bd. v. Elliott, 386
                    25
                    26      7
                             PlusPass’s allegation assumes the implausible fact that large RACs could not turn
                    27      away from ATS or HTA, just because they are both owned by Verra. But in fact,
                            PlusPass admits that such RACs chose sole source contracts for toll administration
                    28      with either ATS or HTA before the merger. ¶¶17, 18.
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                      -16-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 25 of 34 Page ID #:896




                        1   F.2d 42, 56 (9th Cir. 1967) (dismissal on grounds of laches where shareholders waited
                        2   three months to sue). The Supreme Court has held that “equitable defenses such as
                        3   laches…may protect consummated transactions from belated attacks by private
                        4   parties.” Am. Stores Co., 495 U.S. at 296. The Ninth Circuit explained: “We do not
                        5   believe that Congress intended, in passing § 16 of the Clayton Act, to permit potential
                        6   plaintiffs to sleep through their competitors’ antitrust violations and then sue many
                        7   years later.” Int’l Tel. & Tel. Corp. v. Gen. Tel. & Elecs. Corp., 518 F.2d 913, 926-27
                        8   (9th Cir. 1975).
                        9         The merger PlusPass complains about closed over three years ago in February
                    10      2018, and because Verra went public in October 2018 (¶ 52), divestiture now would
                    11      harm its shareholders and Verra. ¶ 31. This multi-year delay is extraordinary and
                    12      precludes PlusPass from seeking divestiture. In Ginsburg v. InBev NV/SA, the
                    13      plaintiffs waited only two months after Anheuser-Busch and InBev announced their
                    14      agreement to merge before filing suit—and even that relatively fast response was too
                    15      late. 623 F.3d 1229, 1235 (8th Cir. 2010). The court found the delay “inexcusable”
                    16      given the nature of the transaction. Id. The court determined that “[h]ypothetical
                    17      anticompetitive conduct, speculative monopoly power, and remote injuries do not
                    18      merit the extreme remedy of divestiture.” Id. at 1236 (citation omitted). Similarly, in
                    19      Antoine L. Garabet, M.D., Inc. v. Autonomous Techs. Corp., where plaintiffs filed suit
                    20      on the date the merger closed, but six months after it was announced, the court “ha[d]
                    21      no difficulty concluding that the [p]laintiffs failed to exercise proper diligence in the
                    22      pursuit of their claim(s).” 116 F. Supp. 2d 1159, 1173 (C.D. Cal. 2000).
                    23            These holdings apply with equal force here. The HTA and ATS merger
                    24      happened over three years ago. Since 2018, Verra has been a publicly-traded company
                    25      with accountability to its shareholders. PlusPass has no justification for its delay. To
                    26      require the break-up of a public company now would be inequitable and would change
                    27      nothing for PlusPass, because ATS and HTA would still have the same RAC
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                      -17-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 26 of 34 Page ID #:897




                        1   contracts. Given PlusPass’s extreme delay, it is facially apparent from the SAC that
                        2   it will be unable to plead any set of facts to avoid a laches defense, and its request for
                        3   divesture in Count I should be dismissed.
                        4      IV.       THE SAC FAILS TO ALLEGE ILLEGAL MONOPOLIZATION.
                        5         A monopolization claim fails absent allegations of plausible predatory—i.e.,
                        6   “anticompetitive”—conduct. Verizon Commc’ns Inc. v. Law Offices of Curtis V.
                        7   Trinko, LLP, 540 U.S. 398, 407 (2004). PlusPass’s Second Cause of Action for
                        8   monopolization alleges three types of conduct by Verra: contracts with RACs (¶¶ 77,
                        9   79), consolidation of those contracts through merger (¶ 78), and “conduct to
                    10      manipulate the technology used by tolling authorities to target and exclude PlusPass
                    11      from the market and submarket” (¶ 80). In Argument Sections V and III, respectively,
                    12      Verra debunks the notions that its indirect subsidiaries’ contracts with RACs are
                    13      anticompetitive or that the merger somehow violated Section 7 of the Clayton Act.
                    14      Here, Verra dispatches PlusPass’s allegations that Verra monopolized by
                    15      “manipulat[ing] technology.”
                    16            The fatal flaw in PlusPass’s “manipulation of technology” theory is that it fails
                    17      to allege any plausible creation or extension of a monopoly through predatory or
                    18      anticompetitive conduct by Verra. Trinko, 540 U.S. at 407; see also United States v.
                    19      Microsoft Corp., 253 F.3d 34, 51 (D.C. Cir. 2001) (“possessing monopoly power is
                    20      not itself an antitrust violation” (citation omitted)). A monopoly is not illegal unless
                    21      it is maintained through illegal means. Trinko, 540 U.S. at 407 (“The mere possession
                    22      of monopoly power” is not “unlawful”); see also Name.Space, Inc. v. Internet Corp.
                    23      for Assigned Names and Numbers, 795 F.3d 1124, 1131-32 (9th Cir. 2015). Conduct
                    24      that is simply “not advantageous to [PlusPass’s] business model” is not
                    25      anticompetitive and does not violate Section 2 of the Sherman Act. Id. at 1132. Rather,
                    26      anticompetitive conduct is “conduct without a legitimate business purpose that makes
                    27      sense only because it eliminates competition.” Morris Commc’ns Corp. v. PGA Tour,
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                      -18-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 27 of 34 Page ID #:898




                        1   Inc., 364 F.3d 1288, 1295 (11th Cir. 2004); see also Novell v. Microsoft Corp., 731
                        2   F.3d 1064, 1075 (10th Cir. 2013) (Gorsuch, J.) (“the monopolist’s conduct must be
                        3   irrational but for its anticompetitive effect.”).
                        4         PlusPass bases its “manipulation of technology” theory of monopolization on
                        5   four kinds of alleged conduct by Verra: (1) “obscur[ing] the toll tag ID number”
                        6   (¶ 46), (2) “registering its cars under false license plates” (¶ 45), (3) “updat[ing] the
                        7   registration information for its fleets far more frequently than necessary” (¶ 47), and
                        8   (4) offering a “PlusPass copycat app, named Peasy, that allows consumers to pay for
                        9   tolls” and “disabl[ing] Peasy’s functionality for rental cars” (¶ 49). But the SAC fails
                    10      to plausibly allege that such conduct is “anticompetitive conduct” under Trinko.
                    11            First, PlusPass’s allegation that Verra “had employees, by hand, obscure the
                    12      toll tag ID number and then place deceptive stickers that mimicked toll tag ID
                    13      numbers” to interrupt the app’s “toll tag borrowing technology” (¶ 46), falls far short
                    14      of alleging anticompetitive conduct. As the SAC alleges, Verra procured and “placed
                    15      toll tags on cars in its fleets.” Id. PlusPass thus concedes that Verra procured and
                    16      registered these toll tags to its account. Yet, PlusPass oddly contends that it sought to
                    17      have its customers use Verra’s toll tag ID number (rather than the license plate) to
                    18      register the vehicle with the PlusPass App. Verra has no obligation to let any
                    19      competitor use its transponders. Trinko, 540 U.S. at 411; Fed. Trade Comm’n v.
                    20      Qualcomm Inc., 969 F. 3d 974, 993 (9th Cir. 2020) (quoting Pac. Bell Tel. Co. v.
                    21      LinkLine Commc’ns, Inc., 555 U.S. 438, 457 (2009) (other citations omitted) (“‘As
                    22      the Supreme Court has repeatedly emphasized, there is ‘no duty to deal under the
                    23      terms and conditions preferred by [a competitor’s] rivals[.]’”). Moreover,
                    24      transponders cannot be registered to more than one account at a time, so even if the
                    25      renter could read the Transponder ID number, he or she would not be able to register
                    26      it with a PlusPass account while it was already registered to Verra’s account.8 Thus,
                    27      8
                             “A single vehicle may not contain or be associated with more than one
                    28      TollTag™.” See, e.g., RJN, Ex. 17, NTTA TollTag Agreement Sections 3 and 4(g).
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                   -19-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 28 of 34 Page ID #:899




                        1   even taking PlusPass’s allegations as true, such alleged conduct could not be
                        2   anticompetitive because the renter’s inability to read the Transponder ID is not the
                        3   impediment. Additionally, nothing prevents a rental car customer from using the
                        4   PlusPass App by registering the license plate to pay a toll, as it is common knowledge
                        5   that a renter can avoid using a transponder by simply closing its box cover.9 The
                        6   inventory sticker argument is a red herring.
                        7         Second, PlusPass’s allegations that Verra registered rental vehicles using “false
                        8   license plates” also fail to allege anticompetitive conduct. Even if PlusPass’s
                        9   allegations were true (which they are not), such conduct would not constitute
                    10      exclusionary conduct because it would have helped PlusPass compete for business. In
                    11      PlusPass’s own words, “PlusPass’ app works by having the renter photograph and
                    12      read the license plate of the [rental] car, and then register it to PlusPass’ account for
                    13      the duration of the rental agreement.” ¶ 44. So, if, as PlusPass alleges, Verra’s indirect
                    14      subsidiaries had “register[ed] its cars [with the tolling authority] under false license
                    15      plates” (¶ 45), then the actual license plates for such rental cars would not have been
                    16      enrolled with the tolling authority. Thus, far from excluding competition, the alleged
                    17      conduct would have enabled PlusPass App users to register the actual license plates
                    18      of such rental cars with the tolling authority through the PlusPass App.
                    19            In reality, neither Verra nor its indirect subsidiaries ever registered cars
                    20      belonging to RACs under “false license plates.” Rather, with respect to only one
                    21      tolling authority in Texas, the North Texas Tollway Authority (NTTA), which uses
                    22      toll tags, Verra’s indirect subsidiaries initially procured toll tags for large fleets by
                    23      assigning temporary numbers, rather than real license plate numbers. The reason is
                    24      simple and justified: in order to obtain the toll tags at the outset (before installing them
                    25      9
                              Verra’s indirect subsidiaries in fact place unique inventory numbers on their
                    26      procured transponders to track inventory and vehicle association. That practice began
                            in 2008, well before PlusPass marketed its app. Employing such an inventory tracking
                    27      system, justified by a legitimate business purpose, is not anticompetitive conduct.
                            Novell, 731 F.3d at 1066 (Not illegal for Microsoft to “refuse to share its intellectual
                    28      property with rivals”).
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                     -20-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 29 of 34 Page ID #:900




                        1   in the vehicle), the tag was required to be associated with a license plate number.
                        2   Because Verra procures the tags in large volumes in order to install them into fleets,
                        3   it has no way of knowing the actual license plate that would be associated with each
                        4   toll tag at the time of procurement and therefore, with NTTA’s knowledge and
                        5   permission, used temporary plate numbers solely for the purpose of obtaining the tag.
                        6   As soon as the tag is installed in a specific vehicle, the account information is updated
                        7   with the correct (and actual) vehicle information. RJN, Ex. 18, North Texas Tollway
                        8   Authority TollTag FAQ page (“Each TollTag is directly associated with a specific
                        9   license plate on record with NTTA.”)
                    10            Third, allegedly “updat[ing] the registration information for its fleets far more
                    11      frequently than necessary” (¶ 47), is not exclusionary conduct, and to the contrary,
                    12      serves the legitimate business purpose of ensuring that a RAC’s vehicle fleet and its
                    13      rental car customers are always protected from toll violations. Morris, 364 F.3d at
                    14      1295; Novell, 731 F.3d at 1075. RACs have hundreds of thousands of vehicles, which
                    15      can change daily with new vehicles being added to the fleet, vehicles being
                    16      “defleeted,” transponders being moved between vehicles, and in some jurisdictions,
                    17      the transfer of license plates from one vehicle to another. A significant value of
                    18      Verra’s services is that it is able to update the information for its RAC’s fleets on a
                    19      daily basis to ensure that every rental vehicle is covered on its account to ensure
                    20      payment of the toll, and, if applicable, associated with the tag or transponder that is
                    21      installed in the vehicle. Without this daily updating, renters could be driving cars that
                    22      incur violations, or worse, a renter could be driving a car associated with a transponder
                    23      or license plate for a different vehicle, with the result that any tolls would then be
                    24      charged to the wrong renter. Even beyond this legitimate business purpose, PlusPass’s
                    25      claim makes no sense: on the one hand PlusPass claims that Verra is registering its
                    26      fleet with false license plates (¶ 45), and on the other hand, that Verra is updating the
                    27      registration information of its vehicles “more frequently than necessary” to ensure
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                      -21-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 30 of 34 Page ID #:901




                        1   that the vehicle’s plate is correctly attached to Verra’s account. Verra has no
                        2   obligation to slow down its updates to help PlusPass. Trinko, 540 U.S. at 411 (“there
                        3   is no duty to aid competitors” under the antitrust laws); Qualcomm, 969 F. 3d at 993.
                        4          Fourth and finally, PlusPass’s allegation that Verra made the “irrational”
                        5   decision to disable Peasy for rental car use, also fails to allege anticompetitive
                        6   conduct.10 ¶ 49. If it actually were a practical alternative for rental cars (which it is
                        7   not), Peasy would take away business from PlusPass. So, the fact that Peasy has no
                        8   functionality for rental cars helps rather than “thwarts” PlusPass. ¶ 49. Further, the
                        9   decision not to offer Peasy for rental car use was quite rational because such use could
                    10      interfere with the business interests of Verra’s RAC customers and contractual
                    11      obligations to provide nationwide tolling services to them. Novell, 731 F.3d at 1075.
                    12           V.      THE SAC FAILS TO ALLEGE ANTICOMPETITIVE
                                         EXCLUSIVE DEALING AGREEMENTS.
                    13
                    14             As to Count III, PlusPass fails to allege the basic elements of anticompetitive
                    15      exclusive dealing agreements. Given the well-recognized economic benefits of
                    16      exclusive dealing arrangements, such agreements violate Section 1 only if their effect
                    17      is to “foreclose competition in a substantial share of the line of commerce affected.”
                    18      Allied Orthopedic Appliances Inc. v. Tyco Health Care Grp. LP, 592 F.3d 991, 996
                    19      (9th Cir. 2010) (citation omitted). The contracts here do nothing of the kind.
                    20             PlusPass makes the conclusory claim that “Verra has entered into a series of
                    21      anticompetitive, long term exclusive dealing agreements…to foreclose competition.”
                    22      ¶ 89. As established in Statement of Facts Section A and Argument Section II supra,
                    23      however, the court in the Texas Litigation explicitly held to the contrary—that the
                    24      contracts at issue do not preclude the use of apps such as the PlusPass App. RJN,
                    25      Ex. 10 at 21-24. PlusPass cannot now argue that the contracts at issue directly
                    26
                    27
                            10
                              Although Verra does offer the Peasy tolling app for consumers, Verra did not disable
                            Peasy’s functionality for rental cars, since it never offered consumers such
                    28      functionality for rental cars.
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                      -22-
                                 DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 31 of 34 Page ID #:902




                        1   preclude consumers from choosing the PlusPass App as an alternative to Verra’s
                        2   services.11 Also, the Ninth Circuit has held, “[i]f competitors can reach the ultimate
                        3   consumers of the product [or services] by employing existing or potential alternative
                        4   channels of distribution, it is unclear whether [exclusive dealing arrangements]
                        5   foreclose from competition any part of the relevant market.” PNY Techs., Inc. v.
                        6   SanDisk Corp., 2014 WL 1677521, at *7 (N.D. Cal. Apr. 25, 2014) (citing Omega
                        7   Envtl., Inc. v. Gilbarco, 127 F.3d 1157, 1163 (9th Cir. 2010)).
                        8          With respect to agreements with RACs, PlusPass’s argument is equally
                        9   unavailing. HTA and ATS compete to provide national third-party toll administration
                    10      services. ¶ 40 (national coverage required to offer a competitive choice). The SAC
                    11      concedes that the market consists of the twenty-two states, the District of Columbia
                    12      and Puerto Rico that have electronic tolls. ¶ 57. In such an aggregated market,
                    13      PlusPass admittedly cannot compete, as it operates in only nine states. National RACs
                    14      expect that their vehicles will be covered beyond state lines. PlusPass did not and
                    15      cannot provide that service.
                    16             The claim fails because it lacks factual allegations that Verra’s conduct
                    17      foreclosed PlusPass from competing with the same national service. See Abbyy USA
                    18      Software House, Inc. v. Nuance Commc’ns Inc., No. C 08-01035 JSW, 2008 WL
                    19      4830740, at *2 (N.D. Cal. Nov. 6, 2008) (conclusory allegations insufficient on a
                    20      motion to dismiss claim that “certain retail outlets” were foreclosed); Cascade Health
                    21      Sols. v. PeaceHealth, 515 F.3d 883, 906-07 (9th Cir. 2008) (no exclusionary harm
                    22      unless conduct would exclude equally efficient competitor). PlusPass wants this Court
                    23      to give it a leg up so that it can compete without making the kind of investments that
                    24
                            11
                    25         PlusPass has not pointed to anything that could somehow cause the Hertz contracts
                            to exclude the PlusPass App despite the judicial determination that the similar
                    26      Enterprise and Avis contracts are not exclusive. In any event, Hertz has only about a
                            twenty-five percent (25%) share of rental vehicles nationally. See RJN, Ex. 19, Hertz
                    27      Feb. 26, 2021 10-K (“The average number of vehicles in the U.S. vehicle rental
                            industry…[is] about 2 million vehicles,” and noting that Hertz operated a peak rental
                    28      fleet in its U.S. rental car segment of approximately 515,700 vehicles).
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                     -23-
                                 DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 32 of 34 Page ID #:903




                        1   Verra made (e.g., costs of integration of hardware, software, and personnel
                        2   infrastructure, ¶ 56).
                        3         Moreover, as PlusPass concedes on its website, it depends on toll operators—
                        4   not modification of existing contracts with RACs—to enable the PlusPass App for
                        5   rental car use. RJN, Ex. 15 (Q: “Why can’t I use PlusPass® for Rental Vehicles?”; A:
                        6   “We depend on the Toll Operators in order to make this happen.”). The PlusPass App
                        7   also relies entirely on the initiative of individual rental car users to enroll with
                        8   PlusPass, making it an impractical solution for RACs and subjecting them to
                        9   substantial risk of violations. PlusPass also contends that it “has or can obtain the
                    10      capital to expand its infrastructure to grow into new regions” (¶ 60), thus conceding
                    11      that it cannot compete nationally. Therefore, PlusPass has failed to plead any
                    12      foreclosure in a relevant market, as it has failed to allege how the contracts impact
                    13      other competitors capable of providing the same or similar national services. See
                    14      Eastman v. Quest Diagnostics Inc., 724 F. App’x 556, 558 (9th Cir. 2018) (affirming
                    15      Rule 12(b)(6) dismissal where plaintiffs failed to allege how the “exclusive dealing
                    16      arrangements” impacted competitors). The agreements at issue here do not foreclose
                    17      competition. The majority of RACs simply chose ATS or HTA as their third-party
                    18      toll administrator. Finally, the Texas Litigation has already established that these
                    19      contracts do not prevent PlusPass from competing. The SAC thus fails to allege
                    20      anticompetitive agreements.
                    21            Additionally, absent a showing that one of the parties was coerced to enter an
                    22      agreement or that there was similar anticompetitive conduct, an exclusive dealing
                    23      agreement may function simply as legal competition on the merits. See PNY Techs.,
                    24      Inc. v. SanDisk Corp., 2014 WL 2987322, at *6 (N.D. Cal. July 2, 2014) (assertion of
                    25      exclusive dealing was not plausible because plaintiff did not plead facts showing it
                    26      failed to win contracts despite offering better terms); see also Power Analytics Corp.
                    27      v. Operation Tech., Inc., 2017 WL 11486807, at *18 (C.D. Cal. Dec. 7, 2017)
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                     -24-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 33 of 34 Page ID #:904




                        1   (affirmed on appeal in Power Analytics Corp. v. Operation Tech. Inc, 748 F. App’x
                        2   334, 335 (Fed. Cir. 2019), cert. denied sub nom. Power Analytics Corp. v. Operation
                        3   Tech., Inc., 140 S. Ct. 910, 205 L. Ed. 2d 456 (2020)). By PlusPass’s own allegations,
                        4   RACs continue to choose Verra. Avis chose to continue with Verra. ¶ 39. Hertz chose
                        5   to continue with ATS in the bankruptcy proceeding when it had the option not to do
                        6   so. ¶ 37; In re Pomona Valley Med. Grp., Inc., 476 F.3d 665, 670 (9th Cir. 2007)
                        7   (decision to assume or reject executory contracts is subject to the business judgment
                        8   of the debtor-in-possession). And another RAC partner, Sixt, signed an extension in
                        9   2020, demonstrating not coercion, but rather that RACs continue to value Verra’s
                    10      platform and performance. Id. An additional renewal with Enterprise is being
                    11      finalized. RJN, Ex. 20. Thus, PlusPass has failed to plausibly allege coercion and
                    12      anticompetitive exclusive dealing and more importantly has not been selected by a
                    13      single RAC. Failing to compete in the marketplace, it sues here.
                    14         VI.       DISMISSAL WITH PREJUDICE IS APPROPRIATE.
                    15            “When amendment would be futile, ... dismissal may be ordered with
                    16      prejudice.” Romero v. Countrywide Bank, N.A., 740 F. Supp. 2d 1129, 1135 (N.D.
                    17      Cal. 2010); Dumas v. Kipp, 90 F.3d 386, 393 (9th Cir. 1996). Here, PlusPass has
                    18      utterly failed—in three attempts—to state a claim. Falstaff Brewing Co. v. Stroh
                    19      Brewery Co., 628 F. Supp. 822, 831 (N.D. Cal. 1986). Discovery in antitrust actions
                    20      is “extensive, and the expense of such litigation [is] crushing.” Id. “To require
                    21      defendants to further defend an anti-trust action, where it appears that plaintiffs cannot
                    22      properly allege, much less prove, [an antitrust violation] would be a gross miscarriage
                    23      of justice.” Id. Thus, any further amendment would be futile. Carbajal v. Wells Fargo
                    24      Bank, N.A., No. 14-cv-7851, 2015 WL 2454054, at *4 (C.D. Cal. Apr. 10, 2015).
                    25                                          CONCLUSION
                    26            For the foregoing reasons, Verra respectfully requests that its Motion to
                    27      Dismiss be granted and that the SAC be dismissed in its entirety with prejudice.
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                       -25-
                                DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
                 Case 2:20-cv-10078-SB-SK Document 61 Filed 05/28/21 Page 34 of 34 Page ID #:905




                        1   Dated: May 28, 2021             Respectfully submitted,
                        2                                   DLA PIPER LLP (US)
                        3                                   By: /s/ John S. Gibson
                                                               JOHN S. GIBSON
                        4
                                                            Attorneys for Defendant
                        5                                   VERRA MOBILITY CORPORATION
                        6
                        7
                        8
                        9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
DLA P I PER LLP (US)
  WW W.DLAPIPE R.CO M
                                                                -26-
                              DEFENDANT’S MEMO IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
